DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 1/15/2021, which are in response to USPTO Office Action mailed 10/22/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US PGPUB No. 2016/0110359; Pub. Date: Apr. 21, 2016) in view of Hanaoka et al. (US PGPUB No. 2014/0317137; Pub. Date: Oct. 23, 2014).
Regarding independent claim 1,
	Underwood discloses an analysis system comprising a terminal and a server, wherein the terminal includes a first processor configured to: collect a log of an operation of the terminal. See FIG. 1, (Network simulation test system 12, i.e. an analysis system. User equipment 14, i.e. a terminal.). See FIG. 2, (Logging server 42, i.e. a server.). See Paragraph [0052], (An apparatus for logging data within the network simulation test system, i.e. log collection.). Note [0048], wherein user equipment 14 is envisioned as a mobile device such as a tablet or smartphone that would necessarily include a processor.
or a log of sensing information that is acquirable in the terminal. See Paragraph [0018], (A log file data format comprising log data relating to control records of a mobile communications network simulation test system, i.e. log data acquirable in the terminal.).
and transmit to the server at least one of coded information obtained by encoding the words included in the log using code allocation information that associates a word and a code corresponding thereto and including the encoded words thereinto, See FIG. 11 and Paragraph [0072], (FIG. 11 illustrating a common structure for data log records comprising a header and payload. The header containing information about the size of record, type of protocol, record and version in which it is encoded, i.e. code allocation information including encoding data, i.e. a code. The 
and index information indicating a position of a word wherein the word is included in the log and the position is a position of the word in the log, the index information being created using the coded information and the code allocation information, See Paragraph [0067], (The log server provides file manipulation functionality related to records in a log file including generating an ordered global, time-ordered record map which maps a record index with its position in a file and header information of the current record, i.e. index information indicating a position of a word in within the log file.) Note [0072] wherein the header of the data log record structure comprises information about the size of record, type of protocol, record and version in which it is encoded, i.e. code allocation information. Therefore, the index information is generated using the header of a log record comprising coded information and code allocation information.
and wherein the server includes a second processor configured to: acquire at least one of the coded information with the code allocation information. See FIG. 2, (Processor 36 of modules 30 representing system 10 of FIG. 1). See Paragraph [0056], (A log record encoder for encoding log record data into a form suitable for transportation to the logging server, i.e. the server acquires coded information from the transported data. Note [0072] wherein log records are formatted as in the data and control record 154 of FIG. 11,  comprising a header containing information about the size of record, type of protocol, record and version in which it is encoded, i.e. code allocation information). Note [0055] wherein the logging server comprises its own processor and memory, i.e. a second processor.
and the index information with the code allocation information from the terminal, See Paragraph [0067], (Log files may be viewed on a display in a log file view data format from the global record map of indexed items.  Note [0072] wherein log records are formatted as in the data and control record 154 of FIG. 11,  comprising a header containing information about the size of record, type of protocol, record and version in which it is encoded, i.e. code allocation information).
when the coded information with the code allocation information is acquired, create the index information therefrom. See Paragraph [0067], (The global, time-ordered record map comprising a record index is generated from log data from the log server, i.e. index information is created from log data.). Note [0072] wherein log records are formatted as in the data and control record 154 of FIG. 11,  comprising a header containing information about the size of record, type of protocol, record and version in which it is encoded, i.e. the log record contains code allocation information). As such, the log record containing code allocation information is used to create the record index.
and when the index information with the code allocation information is acquired, create the coded information therefrom. See Paragraph [0067], (The log server enters a pre-processing stage after opening a file for reading. The pre-processing stage for a record maps a record index is with position in file and header information, i.e. coded information.).
Underwood does not disclose the step wherein the log is separated into items, and words included in the log respectively represent contents of the items;
wherein the acquired or created coded information, the acquired or created index information, and the code allocation information are accumulated in a storage unit; 
and analyze the accumulated coded information stored in the storage unit by using encoded words included therein wherein an encoded word of the encoded words corresponds to an item of the items, using the accumulated index information and the accumulated code allocation information in the storage unit.
Hanaoka discloses the step wherein the log is separated into items, and words included in the log respectively represent contents of the items; See Paragraph [0086], (Disclosing a log management system for shortening log search time and reducing log storage volume. FIG. 2 illustrates a storage device 102, .i.e. a storage unit, having a plurality of tables for storing log data.
wherein the acquired or created coded information, the acquired or created index information, and the code allocation information are accumulated in a storage unit; See Paragraph [0086], (Disclosing a log management system for shortening log search time and reducing log storage volume. FIG. 2 illustrates a storage device 102, .i.e. a storage unit, having a plurality of tables for storing log data. Term table 624 stores a word that constitutes a common portion stored in common table 622 and index information including information that associates a word with a common portion from which the word is extracted, i.e. the term table contains code allocation information. Therefore, storage device 102 is accumulating index information and code allocation information.).
and analyze the accumulated coded information stored in the storage unit by using encoded words included therein wherein an encoded word of the encoded words corresponds to an item of the items, using the accumulated index information and the accumulated code allocation information in the storage unit. See Paragraph [0116], (A search program can identify portions of a word matching a keyword of a search request using term table 624 and common table 622 of storage unit 102. Note [0108] wherein the common includes a cid, a level and a msg template, i.e. encoded words corresponding to an item.). Note [0086] wherein the term table includes index information, i.e. accumulated index information and accumulated code allocation information in the storage unit. 
The examiner notes that the broadest, reasonable interpretation for the term "analyze" includes processing related to or directed towards a subject of interest, in this case "accumulated coded information, the search program of Hanaoka performs a series of steps directed at the plurality of storage elements of storage unit 102, therefore the search program performs an analysis of the data items in storage via the term table, common table, etc.
Underwood and Hanaoka are analogous art because they are in the same field of endeavor, log management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Underwood to include the search program and accompanying storage structure of Hanaoka. Paragraph [0212] of Hanaoka discloses that the use of a term table for searching terms among log messages improves search efficiency.


Regarding dependent claim 2,
As discussed above with claim 1, Underwood-Hanaoka discloses all of the limitations.
Hanaoka further discloses the step wherein the second processor is further configured to: when the index information with the code allocation information is acquired, update the index information accumulated in the storage unit, using the acquired index information with the code allocation information. See FIG. 9 and Paragraph [0146], (A processor may add a new row to the term table if it is determined that an extracted word of the variable portion is not registered in the term table, i.e. updating index information in the storage unit.) Note [0086] wherein the term table includes index information, i.e. accumulated index information and accumulated code allocation information in the storage unit. Note FIG. 2 wherein processor 606 of the log management computer 101 handles executing the method of FIG. 9, i.e. a second processor.

Regarding independent claim 4,
The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.


Regarding independent claim 5,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Hanaoka as applied to claim 1 above, and further in view of Jung et al. (US PGPUB No. 2006/0026132; Pub. Date: Feb. 2, 2006).
Regarding dependent claim 3,
As discussed above with claim 1, Underwood-Hanaoka discloses all of the limitations.	
Underwood-Hanaoka does not disclose the step wherein the first processor is further configured to: switch whether to create the index information, according to a state of connection of the terminal to a network, or a condition of a resource of the terminal.
Jung discloses the step wherein the first processor is further configured to: switch whether to create the index information, according to a state of connection of the terminal to a network. See Paragraph [0086], (Multi-mote index creation occurs based on criteria such as spatial locations, bandwidths, qualities of service data communication links and/or content of data captured at various nodes, i.e. decision criteria for generating an index.). See Paragraph [0171], (Content indexes associated with the state of a set of motes, i.e. a state of a node, i.e. a terminal, connected to a network.).
or a condition of a resource of the terminal. See Paragraph [0171], (Content indexes associated with the state of a set of motes, i.e. a resource of the mote, i.e. terminal, connected to a network.). The examiner notes that the subset motes correspond to network components that perform network tasks. Note [0030] wherein a mote of the mote-appropriate network may be embodied as a device, i.e. a terminal. 
Underwood, Hanaoka and Jung are analogous art because they are in the same field of endeavor, methods and systems for data logging and indexing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Underwood-Hanaoka to include the method of generating indices associated with state information for nodes in a network as described by Jung. Doing so would generate indexes that contain information about which nodes have the appropriate capabilities for performing network tasks as described in Paragraph [0171] of Jung.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159